Citation Nr: 1204480	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-20 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to September 1999. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the claim. 

In November 2009 and in July 2010, the Board remanded the case for additional evidentiary development to include obtaining outstanding treatment records and affording the Veteran an examination which addressed the etiology of the claimed disability.  Additional treatment records were obtained, and the Veteran underwent an additional VA examination in February 2010 and in August 2010. The Board finds that these examinations are adequate for resolution of this case.  Therefore, the Board finds that the remand directives have been completed.  As such, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran's hypertension is not shown to be causally or etiologically related to any disease, injury, or incident during service, and hypertension did not manifest within one year of the Veteran's discharge from service. 


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2006 letter, sent prior to the initial April 2006 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The March 2006 letter also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment and personnel records and VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, he was afforded VA examinations in October 2008, February 2010, and in August 2010 in order to adjudicate his service connection claim.  In this regard, the Board finds that the August 2010 opinion regarding the etiology of the Veteran's hypertension was based on an interview with the Veteran, a review of the record, and a full examination.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiners, particularly the August 2010 opinion, are sufficient to decide the Veteran's claim.

The Board notes that the Veteran's claim was remanded in November 2009 and in July 2010 in order to afford him a VA examination.  As such directives have been substantially complied with, as discussed in the preceding paragraphs, no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II.  Analysis

The Veteran contends that his hypertension had its onset in service and has worsened since service and as such, service connection for hypertension is warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Note (1) (2011). 

Service treatment records are negative for a diagnosis of elevated blood pressure or for a diagnosis of hypertension.  Various blood pressure testing throughout service reveals that on October 1983 re-enlistment examination, his blood pressure reading was 100/72.  On May 1985 annual physical examination, his blood pressure was 100/70.  On October 1987 re-enlistment examination, his blood pressure was 129/86.   On December 1993 periodic examination, his blood pressure was 108/78.  On May 1997 extension examination, his blood pressure was 109/73.  In April 1998, the Veteran underwent a heart examination due to a strong family history of heart attacks.  He denied any chest pain, shortness of breath, or peripheral edema.  EKG was normal and he met the standard for military heart clearance.  His blood pressure was 127/85.  On June 1999 retirement examination, the Veteran denied any cardiovascular symptoms and heart examination was normal.  At that time, his blood pressure was 132/99.  

Post-service VA treatment records reflect that in June 2000, the Veteran was assessed for an abnormal chest X-ray.  His blood pressure at that time was 120/84.  An October 2004 physical examination was negative for a diagnosis of hypertension or history of hypertension.  An April 2005 problem list shows a diagnosis of heart disease, however, there was no diagnosis of hypertension.  An October 2005 private treatment record reflects that the Veteran was diagnosed with deep venous thrombosis in 2004.  He was noted to have a past medical history of hypertension.  His blood pressure was 140/59.  An October 2005 VA treatment record reflects a diagnosis of pre-hypertension.  It was noted that the Veteran had started on Lisinopril that month with a blood pressure recording of 134/85.  His blood pressure was to be continued to be monitored.  His Lisinopril medication was to be discontinued because that medication was not indicated for prehypertension unless there was compelling indication to do so.  It was noted that he should not be considered to be hypertensive until his blood pressure was greater than 140/90 on two separate office visits.  In April 2006, he was noted to suffer from hypertension.  He was taking Lisinopril.  In December 2006, the Veteran's blood pressure was 148/97.  He admitted that he was not taking his blood pressure mediations.  An August 2007 record reflects that the Veteran was prescribed Hydrochlorothiazide in December 2006 for management of his blood pressure.  In February 2008, the Veteran's blood pressure was 144/99 and he admitted to not taking his blood pressure medication.  He had not refilled his medication since December 2006.  

On October 2008 VA examination, the Veteran reported that he was started on blood pressure medication in 2005.  The examiner confirmed that history when reviewing the VA treatment records.  No opinion was provided with regard to the etiology of the Veteran's hypertension.  

On February 2010 VA examination, it was noted that the Veteran was diagnosed with hypertension in 2005 and was initially treated with antihypertensive medication.  He had not taken any medication in the previous one to two years.  He stated that he had been advised that his blood pressure had improved and he no longer needed to take medication.  He was asymptomatic with regard to his hypertension.  Physical examination resulted in a diagnosis of hypertension, essential.  

On August 2010 VA examination, the Veteran reported that he had had elevations in his blood pressure intermittently beginning in 1993.  However, repeat blood pressure readings were normal until about 2005 when he was found to have sustained hypertension.  Physical examination resulted in a diagnosis of hypertension, essential.  The examiner concluded that it was less likely than not that the Veteran's current hypertension had its onset in service or was otherwise related to his service.  The examiner explained that when reviewing the claims file, there was no evidence of elevated diastolic blood pressure prior to 2005.  The examiner noted that on separation examination in 1999, the Veteran had a reading of 132/99, however, when reviewing the VA treatment records dated from 2000 to 2005, there was no evidence of sustained hypertension.  The examiner therefore found that the Veteran developed essential hypertension in 2005.  The examiner further explained that isolated elevations of the blood pressure was not a diagnostic of hypertension.  

First, the Board has considered whether service connection is warranted for hypertension on a presumptive basis.  However, the record fails to show that the Veteran manifested hypertension to a degree of 10 percent within the one year following his service discharge in 1999.  Rather, the evidence, to include the Veteran's own statements, indicate that he was first diagnosed with hypertension in 2005.  As such, presumptive service connection is not warranted for hypertension.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Next, the Board places great probative weight on the August 2010 VA examiner's opinion that it was less likely than not that the Veteran's hypertension did not have its onset in service or was related to his service.  The Board finds that the opinion offered clear conclusions with supporting data, as well as reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  The Board also finds that the opinion is supported by the evidence in the claims file, as the VA and private treatment records clearly demonstrate that the Veteran was found to be pre-hypertensive in October 2005, with no indication that such was the case prior to that time or in the five years following separation from service.   Although the service treatment records demonstrate some elevated blood pressure readings, the VA examiner reviewed these records and explained that elevated blood pressure readings were not diagnostic for hypertension, and that blood pressure readings up until 2005 were not indicative of hypertension.  Thus, because the Veteran was not found to be pre-hypertensive until 2005, it cannot be said that his hypertension began in service or within the year following separation from service.  Accordingly, in light of the August 2010 VA opinion, and in absence of any other probative or competent medical opinion or evidence to the contrary, service connection for hypertension is not warranted. 

The Board notes that the Veteran has contended on his own behalf that his current hypertension is related to his military service, or that first symptoms of his hypertension began in service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's hypertension and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe his in-service and post-service blood pressure readings and his date of diagnosis of hypertension, the Board accords his statements regarding the etiology of his hypertension little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the onset and pathology of his hypertension.  In contrast, the August 2010 VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's blood pressure readings and symptoms in service as well as the current nature of his hypertension and the date of diagnosis of hypertension.  The examiner explained that despite the Veteran's reports of intermittently elevated blood pressure readings, such was not indicative of hypertension and the first indication of hypertension or even pre-hypertension was not until 2005, over five years following separation from service.  Therefore, the Board accords greater probative weight to the August 2010 VA examiner's opinion when finding that service connection for hypertension is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER


Service connection for hypertension is denied



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


